DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/2/22.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segnit (2015/0214708).
With regard to claim 1, Segnit teaches, as shown in figures 2A-2E and 6A-6C and taught in paragraphs 2, 43-45, 47, and 57 and claims 1-2: “A modular power distribution system (shown in figure 2A), comprising: a client device 110 comprising a client electrical coupler (138, 140, 142), a peripheral (122a, 122b), and electrical connections between the client electrical coupler and the peripheral; and a host device comprising a host electrical coupler (device from paragraph 2 with connector coupler connected to the client device through a cable), a cable electrical coupler 150, and a host bus configured to define electrical connections between the host electrical coupler and the cable electrical coupler (see claim 1 of Segnit), wherein the client electrical coupler and the host electrical coupler are configured to couple with one another when the client device 110 is inserted into the host device to provide a first electrical interface defining a plurality of predetermined electrical connections between the client device 110 and the host device, wherein the cable electrical coupler is configured to couple with a cable to provide a second electrical interface defining a plurality of predetermined electrical connections between the host device and electrical conductors of the cable, and wherein (i) the electrical connections between the host electrical coupler and the cable electrical coupler (see claim 2 of Segnit) and (ii) the electrical connections between the peripheral and the client electrical coupler, are independently configurable to facilitate receipt of a plurality of different client device types supporting varying functionality and to form an electrical circuit suitable for delivering power from the cable to the peripheral, via the predetermined electrical connections defined at the first and second electrical interfaces connecting the cable, the host device, and the client device (see figures 6A-6C for different configurations and paragraph 2 for different client device types)”.

With regard to claim 2, Segnit teaches, as shown in figure 2E and taught in paragraph 47: “The system of claim 1”, as shown above.
Segnit also teaches, as shown in figure 2E and taught in paragraphs 43 and 47: “wherein the system includes two or more cable electrical couplers 180a-180d, and wherein the host bus (running power from 138, 144 to 180a-180d) is configured to define direct or indirect electrical connections between two or more of the cable electrical couplers 180c configured to deliver power from a first (left 180c in figure 2E) of the two or more cable electrical couplers to a second (right 180c in figure 2E) of the two or more cable electrical couplers 180c”.

With regard to claim 5, Segnit teaches: “The system of claim 1”, as shown above.
Segnit also teaches, as shown in figure 2D and taught in paragraph 46: “wherein the host bus comprises two or more bus connectors (138-142 and 144-148), each comprising: one or more bus terminals (individual terminals 138, 140, 142, 144, 146, and 148) configured to couple with one or more electrical conductors of the cable (through connector 150); and a rigid bus member (running between the bus terminals and 150 in figure 2D) connecting the host electrical coupler with the one or more bus terminals, the rigid bus member shaped to follow a path configured not to contact the rigid bus members of other bus connectors (inherent in order to not short the connections)”.

With regard to claim 7, Segnit teaches: “The system of claim 5”, as shown above.
Segnit also teaches, as shown in figure 2D and taught in paragraph 46: “wherein the rigid bus member of a first bus connector and a rigid bus member of a second bus connector are configured to be situated in separate planes offset from one another within the housing (housing of 110 in figure 2D), and wherein the one or more bus terminals of the first bus connector and the one or more bus terminals of the second bus connector are configured to be situated in separate planes offset from one another within at least one of the one or more cable electrical couplers (150 and 180a-180d)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Segnit (2015/0214708).
With regard to claim 3, Segnit teaches: “The system of claim 1”, as shown above.
The embodiment of Segnit referenced above does not teach: “further comprising a client adapter comprising a first adapter electrical coupler, a second adapter electrical coupler, and electrical connections between the first adapter electrical coupler and the second adapter electrical coupler, wherein the first adapter electrical coupler is configured to couple with the client electrical coupler to provide a third electrical interface defining a plurality of predetermined electrical connections between the client device and the client adapter, wherein the second adapter electrical coupler is configured to couple with the host electrical coupler to provide a fourth electrical interface defining a plurality of predetermined electrical connections between the client adapter and the host device, and wherein the electrical connections between the first adapter electrical coupler and the second adapter electrical coupler are independently configurable to form an electrical circuit suitable for connecting the client device to the host device via the predetermined electrical connections defined at the third electrical interface and the fourth electrical interface”.
However, another embodiment of Segnit, as shown in figures 6A-7C and taught in paragraphs 60 and 62 and Table 1, teaches: “further comprising a client adapter 10 comprising a first adapter electrical coupler 49, a second adapter electrical coupler 24 and 26, and electrical connections 24’ between the first adapter electrical coupler 49 and the second adapter electrical coupler 49, wherein the first adapter electrical coupler 49 is configured to couple with the client electrical coupler 50 to provide a third electrical interface defining a plurality of predetermined electrical connections between the client device and the client adapter 10, wherein the second adapter electrical coupler is configured to couple with the host electrical coupler 84 (through 49 and 50) to provide a fourth electrical interface defining a plurality of predetermined electrical connections between the client adapter 10 and the host device (plugged into the second adapter electrical coupler in figure 7C), and wherein the electrical connections between the first adapter electrical coupler 49 and the second adapter electrical coupler are independently configurable to form an electrical circuit suitable for connecting the client device to the host device via the predetermined electrical connections defined at the third electrical interface and the fourth electrical interface”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of this embodiment of Segnit with the original embodiment of Segnit in order to connect the host device directly to an outlet (see Segnit, figure 7C).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Segnit (2015/0214708) in view of Binder (2007/0041339).
With regard to claim 4, Segnit teaches: “The system of claim 3”, as shown above.
Segnit does not teach: “wherein the client adapter further comprises an adapter peripheral connected to the electrical circuit and configured to combine a functionality of the adapter peripheral with a functionality of the peripheral of the client device”.
In the same field of endeavor before the effective filing date of the claimed invention, Binder teaches, as shown in figures 30a and 30b and taught in the Abstract and paragraph 145: “wherein the client adapter 290b further comprises an adapter peripheral (any device connected through USB ports 295a and 295b in figure 30b) connected to the electrical circuit (inside 290b and 290a) and configured to combine a functionality of the adapter peripheral with a functionality of the peripheral of the client device 290a”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Binder with the invention of Segnit in order to be able to connect the client device different types of devices (Binder, paragraph 145).
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that the examiner’s rejection does not indicate how Segnit teaches the electrical connections between the host electrical coupler and the cable electrical coupler is independently configurable to facilitate the receipt of a plurality of device types.  The Examiner respectfully disagrees, as the cited claim 2 of Segnit teaches the charging port receiving an adapter which would independently configure to engage the charging connector or charging cable of whatever component is being charged.  The language of the claim does not indicate how the electrical connections are indepedently configurable, so different adapters for different components is a way of independently configuring an electrical connection.  Further with regard to claim 1, the applicant argues that Segnit does not disclose a host device.  The Examiner respectfully disagrees, as the device in Segnit meets all the structural limitations of the claimed host device and therefore can be called a host device as claimed.  The applicant further argues that Segnit does not disclose “a host device comprising a host electrical coupler, a cable electrical coupler, and a host bus configured to define electrical connections between the host electrical coupler and the cable electrical coupler”.  The examiner respectfully disagrees, since the host device is required to comprise an electrical coupler, which the cited device has and that host electrical coupler is configured to connect to a cable electrical coupler and would have a component that would be configured to define the electrical connections between the host and cable electrical couplers, which would function as a host bus.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831